Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into as of this
28th day of April 2016, by and between BeiGene USA, Inc., (the “Company”), a
subsidiary of BeiGene, Ltd., and Ji Li (the “Employee”).

 

W I T N E S S E T H :

 

WHEREAS, the Company desires to employ Employee and to enter into this Agreement
embodying the terms of such employment, and Employee desires to enter into this
Agreement and to accept such employment, subject to the terms and provisions of
this Agreement.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Employee hereby
agree as follows:

 

Section 1.              Definitions.

 

(a)           “Accrued Obligations” shall mean (i) all accrued but unpaid Base
Salary through the date of termination of Employee’s employment, (ii) any unpaid
or unreimbursed expenses incurred in accordance with Section 7 hereof, (iii) any
unpaid Annual Bonus in respect of any completed fiscal year that has ended prior
to the date of Employee’s termination, which amount shall be determined by the
Company in accordance with Section 4(b) and paid at such time annual bonuses are
paid to other senior executives of the Company, but in no event later than the
date that is 2½ months following the last day of the fiscal year in which such
termination occurred, and (iv) any benefits provided under the Company’s
employee benefit plans upon a termination of employment, in accordance with the
terms contained therein.

 

(b)           “Agreement” shall have the meaning set forth in the preamble
hereto.

 

(c)           “Annual Bonus” shall have the meaning set forth in
Section 4(b) hereof.

 

(d)           “Base Salary” shall mean the salary provided for in
Section 4(a) hereof or any increased salary granted to Employee pursuant to
Section 4(a) hereof.

 

(e)           “Board” shall mean the Board of Directors of BeiGene, Ltd. or its
designee.

 

(f)            “Cause” shall mean  (i) any willful or intentional act of
Employee that has, or could reasonably be expected to have, the effect of
injuring the business of the Company or any member of the Company Group in any
material respect, (ii) Employee’s conviction of, or plea of guilty or no contest
to, (x) a felony or (y) any other criminal charge that has, or could be
reasonably expected to have, an adverse impact on the performance of Employee’s
duties to the Company or any other member of the Company Group or otherwise
result in material injury to the reputation or business of the Company or any
other member of the Company Group, (iii) the commission by Employee of an act of
fraud or embezzlement against the Company or any member of the Company Group,
(iv) Employee’s failure (except where due to a Disability),

 

--------------------------------------------------------------------------------


 

neglect, or refusal to perform in any material respect Employee’s material
duties and responsibilities or to follow any reasonable, written directive of
the Chief Executive Officer or the Board, (v) any material violation by Employee
of a material policy of the Company or BeiGene, Ltd., including but not limited
to those relating to sexual harassment or business conduct, and those otherwise
set forth in the manuals or statements of policy of the Company or
BeiGene, Ltd., or (vi) Employee’s breach of a material provision of this
Agreement or the Non-Disclosure Agreement.

 

(g)           “Change in Control” means (1) a sale of all or substantially all
of the assets of BeiGene, Ltd., or (2) any merger, consolidation or other
business combination transaction of BeiGene, Ltd. with or into another
corporation, entity or person, other than a transaction in which the holders of
at least a majority of the shares of voting capital stock of the BeiGene, Ltd.
outstanding immediately prior to such transaction continue to hold (either by
such shares remaining outstanding or by their being converted into shares of
voting capital stock of the surviving entity) a majority of the total voting
power represented by the shares of voting capital stock of BeiGene, Ltd. (or the
surviving entity) outstanding immediately after such transaction, or (3) the
direct or indirect acquisition (including by way of a tender or exchange offer)
by any person, or persons acting as a group, of beneficial ownership or a right
to acquire beneficial ownership of shares representing a majority of the voting
power of the then outstanding shares of capital stock of BeiGene, Ltd. 
Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
(A) on account of the acquisition of shares of voting capital stock by any
institutional investor or any affiliate thereof or any other person, or persons
acting as a group, that acquires the shares of voting capital stock of
BeiGene, Ltd. in a transaction or series of related transactions that are
primarily a private financing transaction for BeiGene, Ltd. or (B) solely
because the level of ownership held by any institutional investor or any
affiliate thereof or any other person, or persons acting as a group (the
“Subject Person”), exceeds the designated percentage threshold of the
outstanding shares of voting capital stock as a result of a repurchase or other
acquisition of shares of voting capital stock by BeiGene, Ltd. reducing the
number of shares outstanding, provided that if a Change of Control would occur
(but for the operating of this sentence) as a result of the acquisition of
shares of voting capital stock by the BeiGene, Ltd., and after such share
acquisition, the Subject Person becomes the owner of any additional shares of
voting capital stock that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding shares of voting
capital stock owned by such Subject Person over the designated percentage
threshold, then a Change of Control shall be deemed to occur.

 

(h)           “Code” shall mean the Internal Revenue Code of 1986, as amended,
and the rules and regulations promulgated thereunder.

 

(i)            “Company” shall have the meaning set forth in the preamble
hereto.

 

(j)            “Company Group” shall mean (1) the Company, (2) its parent,
BeiGene, Ltd., and (3) any direct or indirect subsidiaries, divisions or
affiliates of the Company or the Company’s parent.

 

(k)           “Compensation Committee” shall mean the committee, if any, of the
Board designated to make compensation decisions relating to senior executive
officers of the

 

2

--------------------------------------------------------------------------------


 

Company Group.  Prior to any time that such a committee has been designated, the
Board shall be deemed the Compensation Committee for purposes of this Agreement.

 

(l)            “Confidentiality Agreement” shall mean the Confidentiality,
Non-Interference and Invention Assignment Agreement attached hereto as
Exhibit A.

 

(m)          “Disability” shall mean any physical or mental disability or
infirmity of Employee that prevents the performance of Employee’s duties for a
period of (i) 90 consecutive days or (ii) 120 non-consecutive days during any
12-month period.  Any question as to the existence, extent, or potentiality of
Employee’s Disability upon which Employee and the Company cannot agree shall be
determined by a qualified, independent physician selected by the Company and
approved by Employee (which approval shall not be unreasonably withheld).  The
determination of any such physician shall be final and conclusive for all
purposes of this Agreement.

 

(n)           “Effective Date” shall mean May 3, 2016.

 

(o)           “Employee” shall have the meaning set forth in the preamble
hereto.

 

(p)           “Good Reason” shall mean, without Employee’s consent, (i) a
substantial diminution in Employee’s material duties or responsibilities as set
forth in Section 3 hereof, (ii) a material reduction in Base Salary set forth in
Section 4(a) hereof or Annual Bonus opportunity set forth in Section 4(b) hereof
(other than pursuant to an across-the-board reduction applicable to all
similarly situated executives), or (iii) a material breach of a provision of
this Agreement by the Company (other than a provision that is covered by clause
(i) or m(ii) above).  Employee acknowledges and agrees that Employee’s exclusive
remedy in the event of any breach of this Agreement shall be to assert Good
Reason pursuant to the terms and conditions of Section 8(e) hereof. 
Notwithstanding the foregoing, during the Term, in the event that the Company
reasonably believes that Employee may have engaged in conduct that could
constitute Cause hereunder, the Company may, in its sole and absolute
discretion, suspend Employee from performing Employee’s duties hereunder, and in
no event shall any such suspension constitute an event pursuant to which
Employee may terminate employment with Good Reason or otherwise constitute a
breach hereunder; provided, that no such suspension shall alter the Company’s
obligations under this Agreement during such period of suspension.

 

(q)           “Person” shall mean any individual, corporation, partnership,
limited liability company, joint venture, association, joint-stock company,
trust (charitable or non-charitable), unincorporated organization, or other form
of business entity.

 

(r)            “Release of Claims” shall mean a separation and release agreement
in a form and scope acceptable to the Company, which shall contain, among other
things, a comprehensive release of any and all claims against the Company and
nondisparagement provision in favor of the Company.

 

(s)            “Severance Benefits” shall have the meaning set forth in
Section 8(g) hereof.

 

3

--------------------------------------------------------------------------------


 

(t)            “Severance Term” shall mean the nine (9) month period following
Employee’s termination by the Company without Cause (other than by reason of
death or Disability).

 

(u)           “Term” shall mean the period specified in Section 2 hereof.

 

Section 2.              Acceptance and Term.

 

The Company agrees to employ Employee, and Employee agrees to serve the Company,
on the terms and conditions set forth herein.  The Term of this Agreement shall
commence on the Effective Date and continue thereafter until terminated in
accordance with, and subject to the provisions of, Section 8 hereof.

 

Section 3.              Position, Duties, and Responsibilities; Place of
Employment.

 

(a)           Position, Duties, and Responsibilities.  During the Term, Employee
shall be employed by the Company and serve as the Executive Vice President and
Global Head of Business Development (together with such other position or
positions consistent with Employee’s title as the Board, in its sole discretion,
shall specify from time to time).  Employee’s initial duties and
responsibilities are set forth in Exhibit B attached hereto.  To the extent
requested by the Board or the Company, Employee agrees to serve as an officer
and/or director of (i) BeiGene, Ltd., (ii) the Company, and (iii), with
Employee’s prior consent, which consent shall not be unreasonably withheld, any
other member of the Company Group, in each case without additional compensation.

 

(b)           Performance.  Employee shall devote his/her full business time,
attention, skill, and best efforts to the performance of his/her duties under
this Agreement and shall not engage in any other business or occupation during
the Term, including, without limitation, any activity that (x) conflicts with
the interests of the Company or any other member of the Company Group,
(y) interferes with the proper and efficient performance of Employee’s duties
for the Company, or (z) interferes with Employee’s exercise of judgment in the
Company’s best interests.  Notwithstanding the foregoing, nothing herein shall
preclude Employee from (i) performing services for such other company as the
Company may designate or permit, (ii) serving, with the prior written consent of
the Board, as a member of the boards of directors or advisory boards (or their
equivalents in the case of a non-corporate entity) of non-competing businesses
and charitable organizations, and (iii) engaging in charitable activities and
community affairs; provided, however, that the activities set out in clauses
(i), (ii) and (iii) shall be limited by Employee so as not to materially
interfere, individually or in the aggregate, with the performance of Employee’s
duties and responsibilities hereunder.

 

(c)           Place of Employment.  Employee shall perform his/her duties and
responsibilities at the Company office designated by the Company.  In addition,
Employee will be expected to travel in connection with his/her job on a regular
and routine basis, including (without limitation) travel to the Company Group
facilities in China.

 

4

--------------------------------------------------------------------------------


 

Section 4.              Compensation.

 

During the Term, Employee shall be entitled to the following compensation:

 

(a)           Base Salary.  Employee shall be paid an initial annualized Base
Salary, payable in accordance with the regular payroll practices of the Company,
of $350,000.  The Company will review the Base Salary on a regular basis and
make adjustments as determined by the Compensation Committee, in its sole
discretion.

 

(b)           Annual Bonus.  Employee shall be eligible for an annual incentive
bonus award determined by the Compensation Committee in respect of each fiscal
year during the Term (the “Annual Bonus”).  The target amount of the Annual
Bonus for each fiscal year shall be $140,000 with the actual Annual Bonus
payable being based upon the level of achievement of Company, department and
individual performance objectives for such fiscal year, as determined by the
Compensation Committee in its sole discretion.  For fiscal year 2016, the
Company shall confer with Employee with respect to his/her individual
performance objectives and provide such objectives to Employee within 45 days of
the Effective Date.  For each fiscal year thereafter, the Company shall provide
Employee with his/her individual performance objectives within 60 days of the
start of the fiscal year.  For the avoidance of doubt, the payment of an Annual
Bonus is highly performance-based and, as such, there is no guarantee that
Employee shall receive an Annual Bonus payment.  Employee’s Annual Bonus for the
year in which his/her employment commences, if eligible, shall be prorated based
on the number of days worked in that year.  The Annual Bonus shall be paid to
Employee at the same time as annual bonuses are generally payable to other
senior executives of the Company subject to Employee’s continuous employment
through the Annual Bonus payment date.

 

(c)           Share Option Grant:  Subject to the approval of the Board or the
Compensation Committee, Employee shall be granted an option to purchase up to
2,376,000 ordinary shares of BeiGene, Ltd., at an exercise price per share equal
to the fair market value per share of such ordinary shares as of the date of the
grant, which option shall be governed by, and subject to the terms and
conditions of, the Company’s 2016 Share Option and Incentive Plan and a Share
Option Agreement between Employee and the Company (the “Initial Option Grant”). 
The Board or the Compensation Committee shall confer regarding the issuance of
Employee’s Initial Option Grant on or before the first regularly-scheduled Board
meeting following the Effective Date.  The Share Option Agreement shall provide
for a four-year vesting schedule.  The shares subject to the Initial Option
Grant shall become exercisable with respect to 25% of the shares upon completion
of one year of service measured from the Effective Date and with respect to the
remaining shares in 36 equal successive monthly installments upon Employee’s
completion of each month of service over the three-year period measured from the
initial vesting date.  Notwithstanding the foregoing, the shares subject to the
Initial Option Grant shall be subject to accelerated vesting upon a termination
without Cause or resignation for Good Reason to the extent described in
Section 8 hereto.  The option shall have a term of ten years measured from the
grant date, subject to early termination as provided in the Share Option
Agreement.

 

(d)           Grant of Restricted Shares.  Subject to the approval of the Board
or the Compensation Committee, the Company shall grant to Employee 475,000
Restricted Shares of BeiGene, Ltd., at a price per share equal to the fair
market value per share of such ordinary

 

5

--------------------------------------------------------------------------------


 

shares as of the date of the grant, which shall be governed by, and subject to
the terms and conditions of, the Company’s 2016 Share Option and Incentive Plan
and a Restricted Share Agreement (the “Initial RSA Grant”).  The Board or the
Compensation Committee shall confer regarding the issuance of Employee’s Initial
RS Grant on or before the first regularly-scheduled Board meeting following the
Effective Date.  The RSA Award Agreement shall provide for a right of repurchase
that lapses in equal installments annually over a four-year period with a one
year cliff, subject to Employee’s continued employment with the Company, except
as otherwise provided under Section 8 hereto.

 

Section 5.              Employee Benefits.

 

During the Term, Employee shall be entitled to participate in health, insurance,
retirement, and other benefits provided generally to similarly situated
employees of the Company.  Employee shall also be entitled to the same number of
holidays, vacation days, and sick days, as well as any other benefits, in each
case as are generally allowed to similarly situated employees of the Company in
accordance with the Company policy as in effect from time to time.  Nothing
contained herein shall be construed to limit the Company’s ability to amend,
suspend, or terminate any employee benefit plan or policy at any time without
providing Employee notice, and the right to do so is expressly reserved.

 

Section 6.              Key-Man Insurance.

 

At any time during the Term, the Company shall have the right to insure the life
of Employee for the sole benefit of the Company, in such amounts, and with such
terms, as it may determine.  All premiums payable thereon shall be the
obligation of the Company.  Employee shall have no interest in any such policy,
but agrees to cooperate with the Company in procuring such insurance by
submitting to physical examinations, supplying all information required by the
insurance company, and executing all necessary documents, provided that no
financial obligation is imposed on Employee by any such documents.

 

Section 7.              Reimbursement of Business Expenses.

 

During the Term of Employment, the Company shall pay (or promptly reimburse
Employee) for documented, out-of-pocket expenses reasonably incurred by Employee
in the course of performing his/her duties and responsibilities hereunder, which
are consistent with the Company’s policies in effect from time to time with
respect to business expenses, subject to the Company’s requirements with respect
to reporting of such expenses.

 

Section 8.              Termination of Employment.

 

(a)           General.  The Term shall terminate upon the earliest to occur of:
(i) Employee’s death, (ii) a termination by reason of a Disability, (iii) a
termination by the Company with or without Cause, and (iv) a termination by
Employee with or without Good Reason.  Upon any termination of Employee’s
employment for any reason, except as may otherwise be requested by the Company
in writing and agreed upon in writing by Employee, Employee shall resign from
any and all directorships, committee memberships, and any other positions
Employee holds with the Company or any other member of the Company Group. 
Notwithstanding anything herein to the contrary, the payment (or commencement of
a series of

 

6

--------------------------------------------------------------------------------


 

payments) hereunder of any nonqualified deferred compensation (within the
meaning of Section 409A of the Code) upon a termination of employment shall be
delayed until such time as Employee has also undergone a “separation from
service” as defined in Treas. Reg. 1.409A-1(h), at which time such nonqualified
deferred compensation (calculated as of the date of Employee’s termination of
employment hereunder) shall be paid (or commence to be paid) to Employee on the
schedule set forth in this Section 8 as if Employee had undergone such
termination of employment (under the same circumstances) on the date of
Employee’s ultimate “separation from service.”

 

(b)           Termination Due to Death or Disability.  Employee’s employment
shall terminate automatically upon Employee’s death.  The Company may terminate
Employee’s employment immediately upon the occurrence of a Disability, such
termination to be effective upon Employee’s receipt of written notice of such
termination.  Upon Employee’s death or in the event that Employee’s employment
is terminated due to Employee’s Disability, Employee or Employee’s estate or
beneficiaries, as the case may be, shall be entitled to payment of the Accrued
Obligations, and shall have no further rights to any compensation or any other
benefits under this Agreement.

 

(c)           Termination by the Company with Cause.  The Company may terminate
Employee’s employment at any time with Cause, effective upon Employee’s receipt
of written notice of such termination; provided, however, that with respect to
any Cause termination relying on clause (i) or clause (iv) of the definition of
Cause set forth in Section 1(f) hereof, to the extent that such act or acts or
failure or failures to act are curable, Employee shall be given 30 days’ written
notice by the Company of its intention to terminate his/her with Cause, such
notice to state in detail the particular act or acts or failure or failures to
act that constitute the grounds on which the proposed termination with Cause is
based, and such termination shall be effective at the expiration of such thirty
(30) day notice period unless Employee has fully cured such act or acts or
failure or failures to act that give rise to Cause during such period.  In the
event that the Company terminates Employee’s employment with Cause, Employee
shall be entitled to payment of the Accrued Obligations and shall have no
further rights to any compensation or any other benefits under this Agreement.

 

(d)           Termination by the Company without Cause.  The Company may
terminate Employee’s employment at any time without Cause, effective upon
Employee’s receipt of written notice of such termination.  In the event that
Employee’s employment is terminated by the Company without Cause (other than due
to death or Disability), and (except with respect to payment of the Accrued
Obligations) subject to the Employee’s execution of the Release of Claims (as
described in Section 8(g) below), Employee shall be entitled to the additional
benefits below:

 

(i)            Payment of the Employee’s monthly Base Salary for each month
during the Severance Term, which shall be paid in accordance with the Company’s
regular payroll practices;

 

(ii)           With respect to the vesting of the shares subject to the Initial
Option Grant and Initial RS Grant, Employee’s employment shall be deemed to have
terminated 12 months after the date of termination of his/her employment, unless
such

 

7

--------------------------------------------------------------------------------


 

termination occurs within 12 months immediately following a Change in Control,
in which case Employee’s employment shall be deemed to have terminated 18 months
after the date of termination of her employment; and

 

(iii)          If and to the extent that the Employee is able to continue
his/her participation in the Company’s group health and/or dental insurance from
and after the date of termination in accordance with the terms of the benefits
plans or applicable law and Employee so elects to continue such coverage, an
amount equal to the monthly premium payment that the Company was contributing to
such coverage on Employee’s behalf as of the date of termination, for each month
during the Severance Term; provided, that the payments pursuant to this clause
(iii) shall cease earlier than the expiration of the Severance Term in the event
that Employee becomes eligible to receive any comparable health and dental
benefits with a subsequent employer, including through a spouse’s employer,
during the Severance Term.  Any payments under this clause (iii) shall be made
at the same time that payments under clause (i) are made.

 

Notwithstanding the foregoing, the payments and benefits described in clauses
(i), (ii), and (iii) above (collectively, the “Severance Benefits”) shall
immediately terminate, and the Company shall have no further obligations to
Employee with respect thereto, in the event that Employee breaches any provision
of the Confidentiality Agreement or the Release Agreement.  Following such
termination of Employee’s employment by the Company without Cause, Employee
shall have no further rights to any compensation or any other benefits under
this Agreement, except as set forth in this Section 8(d).  For the avoidance of
doubt, Employee’s sole and exclusive remedy upon a termination of employment by
the Company without Cause shall be receipt of the Severance Benefits and the
Accrued Obligations.

 

(e)           Termination by Employee with Good Reason.  Employee may terminate
his/her employment with Good Reason by providing the Company 30 days’ written
notice setting forth in reasonable specificity the event that constitutes Good
Reason, which written notice, to be effective, must be provided to the Company
within 60 days of the occurrence of such event.  During such 30-day notice
period, the Company shall have a cure right (if curable), and if not cured
within such period, Employee’s termination will be effective upon the expiration
of such cure period, and Employee shall be entitled to the same Severance
Benefits as provided in Section 8(d) hereof for a termination by the Company
without Cause, subject to the same conditions on payment and benefits as
described in Section 8(d) hereof.  Following such termination of Employee’s
employment by Employee with Good Reason, Employee shall have no further rights
to any compensation or any other benefits under this Agreement, except as set
forth in this Section 8(e).  For the avoidance of doubt, Employee’s sole and
exclusive remedy upon a termination of employment with Good Reason shall be
receipt of the Severance Benefits.

 

(f)            Termination by Employee without Good Reason.  Employee may
terminate his/her employment without Good Reason by providing the Company with
60 calendar days’ prior written notice of such termination.  In the event of a
termination of employment by Employee under this Section 8(f), Employee shall be
entitled only to the Accrued Obligations.  In the event of termination of
Employee’s employment under this Section 8(f), the Company may, in its sole and
absolute discretion, by written notice accelerate such date of termination
without changing the characterization of such termination as a termination by
Employee without

 

8

--------------------------------------------------------------------------------


 

Good Reason and, in such event, the Company shall not be obligated to pay the
Employee’s base salary and/or benefits from and after his/her last day of work. 
Following such termination of Employee’s employment by Employee without Good
Reason, Employee shall have no further rights to any compensation or any other
benefits under this Agreement, except as set forth in this Section 8(f).

 

(g)           Release.  Notwithstanding any provision herein to the contrary,
the payment of any amount or provision of the Severance Benefits pursuant to
subsections (d) and (e) of this Section 8 shall be conditioned upon Employee’s
execution and non-revocation (if such right exists) of the Release of Claims,
within the timeframe specified, which in no event shall be more than 60 days
following the date of Employee’s termination of employment hereunder.  Further,
to the extent that any of the Severance Benefits constitutes “nonqualified
deferred compensation” for purposes of Section 409A of the Code, any payment of
any amount or provision of any benefit otherwise scheduled to occur prior to the
timeframe designated in the Release of Claims following the date of Employee’s
termination of employment hereunder, but for the condition on executing the
Release of Claims as set forth herein, shall not be made until the first
regularly scheduled payroll date following such designated timeframe, after
which any remaining Severance Benefits shall thereafter be provided to Employee
according to the applicable schedule set forth herein.

 

Section 9.              Restrictive Covenant Agreement.

 

As a condition of, and prior to commencement of, Employee’s employment with the
Company, Employee shall have executed and delivered to the Company the
Confidentiality Agreement.  The parties hereto acknowledge and agree that this
Agreement and the Confidentiality Agreement shall be considered separate
contracts.

 

Section 10.            Representations and Warranties of Employee.

 

Employee represents and warrants to the Company that-

 

(a)           Employee is entering into this Agreement voluntarily and that
his/her employment hereunder and compliance with the terms and conditions hereof
will not conflict with or result in the breach by Employee of any agreement to
which she is a party or by which she may be bound;

 

(b)           Employee has not violated, and in connection with his/her
employment with the Company will not violate, any non-solicitation,
non-competition, or other similar covenant or agreement of a prior employer by
which Employee is or may be bound; and

 

(c)           in connection with his/her employment with the Company, Employee
will not use any confidential or proprietary information Employee may have
obtained in connection with employment with any prior employer.

 

Section 11.            Taxes.

 

The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as

 

9

--------------------------------------------------------------------------------


 

shall be required by law.  Employee acknowledges and represents that the Company
has not provided any tax advice to him/her in connection with this Agreement and
that Employee has been advised by the Company to seek tax advice from Employee’s
own tax advisors regarding this Agreement and payments that may be made to
him/her pursuant to this Agreement, including specifically, the application of
the provisions of Section 409A of the Code to such payments.

 

Section 12.            Set Off; Mitigation.

 

Except to the extent prohibited by Section 409A of the Code, the Company’s
obligation to pay Employee the amounts provided and to make the arrangements
provided hereunder shall be subject to set-off, counterclaim, or recoupment of
amounts owed by Employee to the Company or its affiliates; provided, however,
that to the extent any amount so subject to set-off, counterclaim, or recoupment
is payable in installments hereunder, such set-off, counterclaim, or recoupment
shall not modify the applicable payment date of any installment, and to the
extent an obligation cannot be satisfied by reduction of a single installment
payment, any portion not satisfied shall remain an outstanding obligation of
Employee and shall be applied to the next installment only at such time the
installment is otherwise payable pursuant to the specified payment schedule. 
Employee shall not be required to mitigate the amount of any payment provided
pursuant to this Agreement by seeking other employment or otherwise, and except
as provided in Section 8(d) hereof, the amount of any payment provided for
pursuant to this Agreement shall not be reduced by any compensation earned as a
result of Employee’s other employment or otherwise.

 

Section 13.            Additional Section 409A Provisions.

 

Notwithstanding any provision in this Agreement to the contrary—

 

(a)           This Agreement is intended to comply with the requirements of
Section 409A of the Code and its corresponding regulations (“Section 409A”), and
shall in all respects be administered in accordance with Section 409A. 
Notwithstanding anything in this Agreement to the contrary, distributions may
only be made under this Agreement upon an event and in a manner permitted by
Section 409A or an applicable exemption.  Severance benefits provided under this
Agreement are intended to be exempt from Section 409A under the “separation pay
exception” to the maximum extent applicable.  Further, any payments that qualify
for the “short-term deferral” exception or another exception under Section 409A
shall be paid under the applicable exception.  Each payment made under this
Agreement shall be treated as a separate payment, and the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments.

 

(b)           Any payment otherwise required to be made hereunder to Employee at
any date as a result of the termination of Employee’s employment shall be
delayed for such period of time as may be necessary to meet the requirements of
Section 409A(a)(2)(B)(i) of the Code (the “Delay Period”).  On the first
business day following the expiration of the Delay Period, Employee shall be
paid, in a single cash lump sum, an amount equal to the aggregate amount of all
payments delayed pursuant to the preceding sentence, and any remaining payments
not so delayed shall continue to be paid pursuant to the payment schedule set
forth herein.

 

10

--------------------------------------------------------------------------------


 

(c)           To the extent that any right to reimbursement of expenses or
payment of any benefit in-kind under this Agreement constitutes nonqualified
deferred compensation (within the meaning of Section 409A of the Code), (i) any
such expense reimbursement shall be made by the Company no later than the last
day of the taxable year following the taxable year in which such expense was
incurred by Employee, (ii) the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit, and (iii) the
amount of expenses eligible for reimbursement or in-kind benefits provided
during any taxable year shall not affect the expenses eligible for reimbursement
or in-kind benefits to be provided in any other taxable year; provided, that the
foregoing clause shall not be violated with regard to expenses reimbursed under
any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect.

 

(d)           While the payments and benefits provided hereunder are intended to
be structured in a manner to avoid the implication of any penalty taxes under
Section 409A of the Code, in no event whatsoever shall the Company or any Member
of the Company Group be liable for any additional tax, interest, or penalties
that may be imposed on Employee as a result of Section 409A of the Code or any
damages for failing to comply with Section 409A of the Code (other than for
withholding obligations or other obligations applicable to employers, if any,
under Section 409A of the Code).

 

Section 14.            Successors and Assigns; No Third-Party Beneficiaries.

 

(a)           The Company.  This Agreement shall be binding upon and inure to
the benefit of the Company’s successors and assigns, including any corporation
with which, or into which, the Company may be merged or which may succeed to the
Company’s assets or business.  Further, this Agreement may be assigned by the
Company, without the prior consent of the Employee, to a person or entity which
is a parent, subsidiary or affiliate of the Company or a successor in interest
to substantially all of the business operations of the Company.

 

(b)           Employee.  Employee’s rights and obligations under this Agreement
shall not be transferable by Employee by assignment or otherwise, without the
prior written consent of the Company; provided, however, that if Employee shall
die, all amounts then payable to Employee hereunder shall be paid in accordance
with the terms of this Agreement to Employee’s devisee, legatee, or other
designee, or if there be no such designee, to Employee’s estate.

 

(c)           No Third-Party Beneficiaries.  Except as otherwise set forth in
Section 8(b) or Section 14(b) hereof, nothing expressed or referred to in this
Agreement will be construed to give any Person other than the Company, the other
members of the Company Group, and Employee any legal or equitable right, remedy,
or claim under or with respect to this Agreement or any provision of this
Agreement.

 

Section 15.            Waiver and Amendments.

 

Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification must be consented to on the Company’s behalf by the Board.  No
waiver by either of the parties hereto of

 

11

--------------------------------------------------------------------------------


 

their rights hereunder shall be deemed to constitute a waiver with respect to
any subsequent occurrences or transactions hereunder unless such waiver
specifically states that it is to be construed as a continuing waiver.

 

Section 16.            Severability.

 

If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.

 

Section 17.            Governing Law and Jurisdiction.

 

This Agreement shall be governed by and construed in accordance with the laws of
State of Delaware, without regard to conflicts of laws principles thereof.  The
parties hereby consent to the jurisdiction of any state or federal court in the
State of Delaware.  Accordingly, with respect to any such court action, the
Employee hereby (a) submits to the personal jurisdiction of such courts;
(b) consents to service of process; and (c) waives any other requirement
(whether imposed by statute, rule of court, or otherwise) with respect to
personal jurisdiction or service of process.

 

Section 18.            Notices.

 

(a)           Place of Delivery.  Every notice or other communication relating
to this Agreement shall be in writing, and shall be mailed to or delivered to
the party for whom or which it is intended at such address as may from time to
time be designated by it in a notice mailed or delivered to the other party as
herein provided; provided, that unless and until some other address be so
designated, all notices and communications by Employee to the Company shall be
mailed or delivered to the Company at its principal executive office, and all
notices and communications by the Company to Employee may be given to Employee
personally or may be mailed to Employee at Employee’s last known address, as
reflected in the Company’s records.

 

(b)           Date of Delivery.  Any notice so addressed shall be deemed to be
given or received (i) if delivered by hand, on the date of such delivery,
(ii) if mailed by courier or by overnight mail, on the first business day
following the date of such mailing, and (iii) if mailed by registered or
certified mail, on the third business day after the date of such mailing.

 

Section 19.            Section Headings.

 

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.

 

12

--------------------------------------------------------------------------------


 

Section 20.            Entire Agreement.

 

This Agreement, together with any exhibits attached hereto, constitutes the
entire understanding and agreement of the parties hereto regarding the
employment of Employee.  This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings, and agreements
between the parties relating to the subject matter of this Agreement.

 

Section 21.            Survival of Operative Sections.

 

Upon any termination of Employee’s employment, the provisions of Section 8
through Section 22 of this Agreement (together with any related definitions set
forth in Section 1 hereof) shall survive to the extent necessary to give effect
to the provisions thereof.

 

Section 22.            Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument.  The execution of this Agreement may be by actual or
facsimile signature.

 

*              *              *
[Signatures to appear on the following page.]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

BEIGENE USA, INC.,

 

 

 

 

 

/s/ John V. Oyler

 

By: John V. Oyler

 

Title: CEO

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Ji Li

 

Ji Li

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONFIDENTIALITY, NON-COMPETITION, AND INVENTION ASSIGNMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

Confidentiality, Non-Interference and Invention Assignment Agreement

 

As a condition of my becoming employed by, or continuing employment with,
BeiGene USA, Inc., including its parent, subsidiaries or affiliates (the
“Company”), and in consideration of my employment with the Company and my
receipt of the compensation now and hereafter paid to me by the Company, as
further set forth in that certain Employment Agreement between me and the
Company, I agree to the following:

 

Section 1.              Confidential Information.

 

(a)            Company Group Information.  I acknowledge that, during the course
of my employment, I will have access to information about the Company and its
direct and indirect parents and subsidiaries (collectively, the “Company Group”)
and that my employment with the Company shall bring me into closed contact with
confidential and proprietary information of the Company Group.  In recognition
of the foregoing, I agree, at all times during the term of my employment with
the Company and for the ten (10) year period following the termination of my
employment with the Company Group for any reason, to hold in confidence, and not
to use, except for the benefit of the Company Group, or to disclose to any
person, firm, corporation, or other entity without written authorization of the
Company, any Confidential Information that I obtain or create.  I understand
that “Confidential Information” means information that the Company Group has
developed, acquired, created, compiled, discovered, or owned or will develop,
acquire, create, compile, discover, or own, that has value  in or to the
business of the Company Group that is not generally known and that the Company
wishes to maintain as confidential.  I understand that Confidential Information
includes, but is  not limited to, any and all non-public information that
relates to the actual or anticipated business and/or products, research, or
development of the Company, or to the Company’s technical data, trade secrets,
or know-how, including, but not limited to, research, product plans, or other
information regarding the Company’s products or services and markets, customer
lists, and customers (including, but not limited to, customers of the Company on
whom I called or with whom I may become acquainted during the term of my
employment), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances, and other business information disclosed by the Company
either directly or indirectly in writing, orally, or by drawings or inspection
of premises, parts, equipment, or other Company property.  Notwithstanding the
foregoing, Confidential Information shall not include (i) any of the foregoing
items that have become publicly and widely known through no unauthorized
disclosure by me or others who were under confidentiality obligations as to the
item or items involved or (ii) any information that I am required to disclose
to, or by, any governmental or judicial authority; provided, however, that in
such event I will give the Company prompt written notice thereof so that the
Company Group may seek an appropriate protective order (the “Confidentiality
Agreement”).

 

(b)            Former Employer Information.  I represent that my performance of
all of the terms of this Confidentiality Agreement as an employee of the Company
has not breached and will not breach any agreement to keep in confidence
proprietary information, knowledge, or data acquired by me in confidence or
trust prior or subsequent to the

 

2

--------------------------------------------------------------------------------


 

commencement of my employment with the Company, and I will not disclose to any
member of the Company Group, or induce any member of the Company Group to use,
any developments, or confidential or proprietary information or material I may
have obtained in connection with my employment with any prior employer in
violation of a confidentiality agreement, nondisclosure agreement, or similar
agreement with such prior employer.

 

Section 2.              Developments.

 

(a)            Developments Retained  and Licensed.  I have attached hereto, as
Schedule A, a list describing with particularity all developments, original
works of authorship (except as noted below), developments, improvements, and
trade secrets that I can demonstrate were created or owned by me prior to the
commencement of my employment (collectively referred to as “Prior
Developments”), which belong solely to me or belong to me jointly with another,
that relate in any way to any of the actual or proposed businesses, products, or
research and development of any member of the Company Group, and that are not
assigned to the Company hereunder, or if no such list is attached, I represent
that there are no such Prior Developments.  If, during any period during which I
perform or performed services for the Company Group both before or after the
date hereof (the “Assignment Period”), whether as an officer, employee,
director, independent contractor, consultant, or agent, or in any other
capacity, I incorporate (or have incorporated) into a Company Group product or
process a Prior Development owned by me or in which I have an interest, I hereby
grant the Company, and the Company Group shall have, a non-exclusive,
royalty-free, irrevocable, perpetual, transferable worldwide license (with the
right to sublicense) to make, have made, copy, modify, make derivative works of,
use, sell, and otherwise distribute such Prior Development as part of or in
connection with such product or process.  The Company acknowledges and agrees
that I do not need to list as a Prior Development any of my original works of
authorship that were published in a professional journal or publication prior to
the commencement of my employment with the Company.

 

(b)            Assignment of Developments.  I agree that I will, without
additional compensation, promptly make full written disclosure to the Company,
and will hold in trust for the sole right and benefit of the Company all
developments, original works of authorship, inventions, concepts, know-how,
improvements, trade secrets, and similar proprietary rights, whether or not
patentable or registrable under copyright or similar laws, which I may solely or
jointly conceive or develop or reduce to practice, or have solely or jointly
conceived or developed or reduced to practice, or have caused or may cause to be
conceived or developed or reduced to practice, during the Assignment Period,
whether or not during regular working hours, provided they either (i) relate at
the time of conception, development or reduction to practice to the business of
any member of the Company Group, or the actual or anticipated research or
development of any member of the Company Group; (ii) result from or relate to
any work performed for any member of the Company Group; or (iii) are developed
through the use of equipment, supplies, or facilities of any member of the
Company Group, or any Confidential Information, or in consultation with
personnel of any member of the Company Group (collectively referred to as
“Developments”).  I further acknowledge that all Developments made by me (solely
or jointly with others) within the scope of and during the Assignment Period are
“works made for hire” (to the greatest extent permitted by applicable law) for
which I am, in part, compensated by my salary, unless regulated otherwise by
law, but that, in the event any

 

3

--------------------------------------------------------------------------------


 

such Development is deemed not to be a work made for hire, I hereby assign to
the Company, or its designee, all my right, title, and interest throughout the
world in and to any such Development.

 

(c)            Maintenance of Records.  I agree to keep and maintain adequate
and current written records of all Developments made by me (solely or jointly
with others) during the Assignment Period. The records may be in the form of
notes, sketches, drawings, flow charts, electronic data or recordings, and any
other format.  The records will be available to and remain the sole property of
the Company Group at all times.  I agree not to remove such records from the
Company’s place of business except as expressly permitted by Company Group
policy, which may, from time to time, be revised at the sole election of the
Company Group for the purpose of furthering the business of the Company Group.

 

(d)            Intellectual Property Rights.  I agree to assist the Company, or
its designee, at the Company’s expense, in every way to secure the rights of the
Company Group in the Developments and any copyrights, patents, trademarks,
service marks, database rights,  domain names, mask work rights, moral rights,
and other intellectual property rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, recordations, and all other instruments that
the Company shall deem necessary in order to apply for, obtain, maintain, and
transfer such rights and in order to assign and convey to the Company Group the
sole and exclusive right, title, and interest in and to such Developments, and
any intellectual property and other proprietary rights relating thereto.  I
further agree that my obligation to execute or cause to be executed, when it is
in my power to do so, any such instrument or papers shall continue after the
termination of the Assignment Period until the expiration of the last such
intellectual property right to expire in any country of the world; provided,
however, the Company shall reimburse me for my reasonable expenses incurred in
connection with carrying out the foregoing obligation.  If the Company is unable
because of my mental or physical incapacity or unavailability for any other
reason to secure my signature to apply for or to pursue any application for any
United States or foreign patents or copyright registrations covering
Developments or original works of authorship assigned to the Company as above,
then I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney in fact to act for and
in my behalf and stead to execute and file any such applications or records and
to do all other lawfully permitted acts to further the application for,
prosecution, issuance, maintenance, and transfer of letters patent or
registrations thereon with the same legal force and effect as if originally
executed by me. I  hereby waive and irrevocably quitclaim to the Company any and
all claims, of any nature whatsoever, that I now or hereafter have for past,
present, or future infringement of any and all proprietary rights assigned to
the Company.

 

(e)            IMPORTANT NOTICE: The foregoing provisions of this Section shall
not apply to a Development for which no equipment, supplies, facility or trade
secret information of the Company was used and which was developed entirely on
the employee’s own time, and (1) which does not relate (y) to the business of
the Company, or (z) to the Company’s actual or demonstrably anticipated research
or development, or (2) which does not result from any work performed by the
employee for the Company.

 

4

--------------------------------------------------------------------------------


 

Section 3.              Returning Company Group Documents.

 

I agree that, at the time of termination of my employment with the Company for
any reason, I will deliver to the Company (and will not keep in my possession,
recreate, or deliver to anyone else) any and all Confidential Information and
all other documents, materials, information, and property developed by me
pursuant to my employment or otherwise belonging to the Company. I agree further
that any property situated on the Company’s premises and

 

owned by the Company (or any other member of the Company Group), including disks
and other storage media, filing cabinets, and other work areas, is subject to
inspection by personnel of any member of the Company Group at any time with or
without notice.

 

Section 4.              Disclosure of Agreement.

 

As long as it remains in effect, I will disclose the existence of this
Confidentiality Agreement to any prospective employer, partner, co-venturer,
investor, or lender prior to entering into an employment, partnership, or other
business relationship with such person or entity.

 

Section 5.              Restrictions on Interfering.

 

(a)            Non-Interference.  During the Employment Period and during the
twelve (12) month period immediately following the termination of my employment,
regardless of the reason for such termination, I shall not, directly or
indirectly for my own account or for the account of any other individual or
entity, engage in Interfering Activities.

 

(b)                                Definitions.  For purposes of this
Confidentiality Agreement :

 

(i)             “Business Relation” shall mean any current or prospective
client, customer, licensee, or other business relation of the Company Group, or
any such relation that was a client, customer, licensee, supplier, or other
business relation within the six (6) month period prior to the termination of my
employment, in each case, to whom I provided services, or with whom I transacted
business, or about whom I obtained Confidential Information during my employment
with the Company.

 

(ii)            “Interfering Activities” shall mean (A) encouraging, soliciting,
or inducing, or in any manner attempting to encourage, solicit, or induce, any
individual or entity employed by, or providing consulting services to, any
member of the Company Group to terminate such individual’s or entity’s
employment or services (or in the case of a consultant, materially reducing such
services) with or to the Company Group; or (B) encouraging, soliciting, or
inducing, or in any manner attempting to encourage, solicit, or induce, any
Business Relation to cease doing business with or reduce the amount of business
conducted with the Company Group, or in any way interfering with the
relationship between any such Business Relation and the Company Group.

 

(c)            Restrictions.  The covenants contained in this Section 5 are in
addition to, and not in lieu of, any similar covenants to which Employee may be
subject from time to time.

 

5

--------------------------------------------------------------------------------


 

Section 6.              Reasonableness of Restrictions.

 

I acknowledge and recognize the highly competitive nature of the Company’s
business, that access to Confidential Information renders me special and unique
within the Company’s industry, and that I will have the opportunity to develop
substantial relationships with existing and prospective clients, accounts,
customers, consultants, contractors, investors, and strategic partners of the
Company Group during the course of and as a result of my employment with the
Company.  In light of the foregoing, I recognize and acknowledge that the
restrictions and limitations set forth in this Confidentiality Agreement are
reasonable and valid in geographical and temporal scope and in all other
respects and are essential to protect the value of the business and assets of
the Company Group.

 

Section 7.              Independence; Severability; Blue Pencil.

 

Each of the rights enumerated in this Confidentiality Agreement shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company Group at law or in equity. 
If any of the provisions of this Confidentiality Agreement or any part of any of
them is hereafter construed or adjudicated to be invalid or unenforceable , the
same shall not affect the remainder of this Confidentiality Agreement, which
shall be given full effect without regard to the invalid portions . If any of
the covenants contained herein are held to be invalid or unenforceable because
of the duration of such provisions or the area or scope covered thereby , I
agree that the court making such determination shall have the power to reduce
the duration, scope, and/or area of such provision to the maximum and/or
broadest duration, scope, and/or area permissible by law, and in its reduced
form said provision shall then be enforceable.

 

Section 8.              Injunctive Relief.

 

I expressly acknowledge that any breach or threatened breach of any of the terms
and/or conditions set forth in this Confidentiality Agreement may result in
substantial, continuing, and irreparable injury to the members of the Company
Group.  Therefore, I hereby agree that, in addition to any other remedy that may
be available to the Company, any member of the Company Group shall be entitled
to seek injunctive relief, specific performance, or other equitable relief by a
court of appropriate jurisdiction in the event of any breach or threatened
breach of the terms of this Confidentiality Agreement without the necessity of
proving irreparable harm or injury as a result of such breach or threatened
breach.  Notwithstanding any other provision to the contrary, I acknowledge and
agree that the time periods set forth in Section 5 shall be tolled during any
period of violation of any of the covenants in Section 5 hereof and during any
other period required for litigation during which the Company or any other
member of the Company Group seeks to enforce such covenants against me if it is
ultimately determined that I was in breach of such covenants.

 

Section 9.              Cooperation.

 

I agree that, following any termination of my employment, I will continue to
provide reasonable cooperation to the Company and/or any other member of the
Company Group and its or their respective counsel in connection with any
investigation, administrative

 

6

--------------------------------------------------------------------------------


 

proceeding, or litigation relating to any matter that occurred during my
employment in which I was involved or of which I have knowledge.  As a condition
of such cooperation, the Company shall reimburse me for reasonable out-of-pocket
expenses incurred at the request of the Company with respect to my compliance
with this paragraph.  I also agree that, in the event that I am subpoenaed by
any person or entity (including, but not limited to, any government agency) to
give testimony or provide documents (in a deposition, court proceeding, or
otherwise) that in any way relates to my employment by the Company and/or any
other member of the Company Group, I will give prompt notice of such request to
the Company and will make no disclosure until the Company and/or the other
member of the Company Group has had a reasonable opportunity to contest the
right of the requesting person or entity to such disclosure.

 

Section 10.            Business Opportunities.

 

During the Employment Period, I agree to bring all business opportunities to the
Company relating to or otherwise associated with (i) the business or businesses
conducted by the Company or any member of the Company Group, or (ii) the
business or businesses proposed to be conducted by the Company or any member of
the Company Group in the future of which I am aware or which has been publicly
disclosed. I further agree that unless expressly authorized in writing by the
Company’s Chief Executive Officer I will not pursue any such business
opportunity or opportunities for my own account or for the account of any third
party irrespective of the Company’s decision to exploit or not to exploit any
such business opportunity.

 

Section 11.            General Provisions.

 

(a)            Governing Law and Jurisdiction.  This Confidentiality Agreement
shall be governed by and construed in accordance with the law of the State of
Delaware, without regard to conflicts of law principles thereof.  The parties
hereby consent to the jurisdiction of any state or federal court in the State of
Delaware.  Accordingly, with respect to any such court action, the Employee
hereby (a) submits to the personal jurisdiction of such courts;
(b) consents             to service of process; and (c) waives any other
requirement (whether imposed by statute, rule of court, or otherwise) with
respect to personal jurisdiction or service of process.

 

(b)            Entire Agreement.  This Confidentiality Agreement sets forth the
entire agreement and understanding  between the Company and me relating to the
subject matter herein and merges all prior discussions between us.  No
modification or amendment to this Confidentiality Agreement, nor any waiver of
any rights under this Confidentiality Agreement, will be effective unless in
writing signed by the party to be charged.  Any subsequent change or changes in
my duties, obligations, rights, or compensation will not affect the validity or
scope of this Confidentiality Agreement.

 

(c)            No Right of Continued Employment.  I acknowledge and agree that
nothing contained herein shall be construed as granting me any right to
continued employment by the Company, and the right of the Company to terminate
my employment at any time and for any reason, with or without cause, is
specifically reserved.

 

(d)            Successors and Assigns.  This Confidentiality Agreement will be
binding upon my heirs, executors, administrators, and other legal
representatives and will be for

 

7

--------------------------------------------------------------------------------


 

the benefit of the Company, its successors, and its assigns.  I expressly
acknowledge and agree that this Confidentiality Agreement may be assigned by the
Company without my consent to any other member of the Company Group as well as
any purchaser of all or substantially all of the assets or stock of the Company,
whether by purchase, merger, or other similar corporate transaction, provided
that the license granted pursuant to Section 2(a) may be assigned to any third
party by the Company without my consent.

 

(e)            Survival.  The provisions of this Confidentiality Agreement shall
survive the termination of my employment with the Company and/or the assignment
of this Confidentiality Agreement by the Company to any successor in interest or
other assignee.

 

I, Ji Li, have executed this Confidentiality , Non-Interference, and Invention
Assignment Agreement on the respective date set forth below:

 

 

Date:

May 2, 2016

 

/s/ Ji Li

 

 

 

Ji Li

 

8

--------------------------------------------------------------------------------


 

SCHEDULE A

 

LIST OF PRIOR DEVELOPMENTS
AND ORIGINAL WORKS OF AUTHORSHIP
EXCLUDED FROM SECTION 2

 

9

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Employee’s initial duties and responsibilities as Executive Vice President and
Global Head of Business Development shall include, without limitation, the
following:

 

·                  Oversee and manage the Company’s Business Development
activities globally.

 

·                  Participate in the Company’s Key Leadership Team and prepare
Board updates for areas of responsibility.

 

·                  Assess, recruit and manage Business Development team.

 

·                  Provide overall strategic direction and planning for the
Company and its affiliates.

 

·                  Perform such other duties and responsibilities commensurate
with Employee’s position that the Company may assign to Employee from time to
time.

 

--------------------------------------------------------------------------------